Exhibit 10.6


SEATTLE GENETICS, INC.
STOCK UNIT GRANT NOTICE FOR NON-US PARTICIPANTS
(AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN)
Seattle Genetics, Inc. (the “Company”), pursuant to its Amended and Restated
2007 Equity Incentive Plan (the “Plan”), hereby awards to Participant a Stock
Unit Award for the number of stock units set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Stock Unit Agreement (including any special terms and
conditions for Participant’s country set forth in the attached appendix (the
“Appendix”)), both of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Stock Unit Agreement. Except as explicitly provided herein,
in the event of any conflict between the terms in the Award and the Plan, the
terms of the Plan shall control.
Participant:            %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Date of Grant:            %%OPTION_DATE,'MM/DD/YYYY'%-%
Vesting Commencement Date:    %%VEST_DATE_PERIOD1,'MM/DD/YYYY'%-%
Number of Stock Units
Subject to Award:    %%TOTAL_SHARES_GRANTED,'999,999,999'%-%
Consideration:    Participant’s Services


Vesting Schedule:
Subject to Section 2 of the Stock Unit Agreement, this Award shall vest in full
on the third anniversary of the Vesting Commencement Date. Notwithstanding the
foregoing, vesting shall terminate upon the Participant’s Termination of
Employment.



Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with the issuance schedule set forth in Section 6 of the Stock
Unit Agreement.

Sell to Cover Election:
By accepting this Award, Participant hereby: (1) elects, effective on the date
Participant accepts this Award, to sell shares of Common Stock issued in respect
of the Award in an amount determined in accordance with Section 10(b) of the
Stock Unit Agreement, and to allow the Agent to remit the cash proceeds of such
sale to the Company as more specifically set forth in Section 10(b) of the Stock
Unit Agreement (a “Sell to Cover”); (2) directs the Company to make a cash
payment to satisfy the Withholding Obligation from the cash proceeds of such
sale directly to the appropriate taxing authorities; and (3) represents and
warrants that (i) Participant has carefully reviewed Section 10(b) of the Stock
Unit Agreement, (ii) on the date Participant accepts this Award he or she is not
aware of any material, nonpublic information with respect to the Company or any
securities of the Company, is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales, does
not have, and will not attempt to exercise, authority, influence or control over
any sales of Common Stock effected by the Agent pursuant to the Stock Unit
Agreement, and is entering into the Stock Unit Agreement and this election to
Sell to Cover in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company's securities on
the basis of material nonpublic information) under the Exchange Act (or other
applicable securities laws in the case of Participants not subject to U.S.
securities laws), and (iii) it is Participant’s intent that this election to
Sell to Cover and Section 10(b) of the Stock Unit Agreement comply with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act (or other applicable
securities laws in the case of Participants not subject to U.S. securities laws)
and be interpreted to comply with the requirements of Rule 10b5-1(c) under the
Exchange







1932774 v5

--------------------------------------------------------------------------------




Act (or other applicable securities laws in the case of Participants not subject
to U.S. securities laws). The Participant further acknowledges that by accepting
this Award, Participant is adopting a 10b5-1 Plan (as defined in Section 10(b)
of the Stock Unit Agreement) to permit Participant to conduct a Sell to Cover
sufficient to satisfy the Withholding Obligation as more specifically set forth
in Section 10(b) of the Stock Unit Agreement.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice, the Stock Unit
Agreement (including the provisions of Section 10(b) thereof with respect to the
Sell to Cover and the Appendix) and the Plan. Participant also acknowledges
receipt of the Prospectus for the Plan. Participant further acknowledges that as
of the Date of Grant, this Stock Unit Grant Notice, the Stock Unit Agreement and
the Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersedes all prior oral and written agreements on that
subject, with the exception of any arrangement that would provide for vesting
acceleration of the Award upon the terms and conditions set forth therein.


Participant’s electronic acceptance shall signify Participant’s execution of
this Stock Unit Grant Notice and understanding that this Award is granted and
governed under the terms and conditions set forth herein.


SEATTLE GENETICS, INC.
 
 
 
/s/ Clay B. Siegall
 
Clay B. Siegall
 
President & CEO
 











**PLEASE PRINT AND RETAIN THIS AGREEMENT FOR YOUR RECORDS**






1932774 v5

--------------------------------------------------------------------------------





SEATTLE GENETICS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
STOCK UNIT AGREEMENT FOR NON-US PARTICIPANTS
Pursuant to the Stock Unit Grant Notice (“Grant Notice”) and this Stock Unit
Agreement (this “Agreement”) and in consideration of your services, Seattle
Genetics, Inc. (the “Company”) has awarded you a Stock Unit Award (the “Award”)
under its Amended and Restated 2007 Equity Incentive Plan (the “Plan”). Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award. This Agreement shall be deemed to be agreed to by the
Company and you upon your execution of the Stock Unit Grant Notice to which it
is attached. Capitalized terms not explicitly defined in this Agreement shall
have the same meanings given to them in the Plan or the Grant Notice, as
applicable. Except as otherwise explicitly provided herein, in the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control. The details of your Award, in addition to those set forth in the
Grant Notice and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents the right to be issued on a future
date the number of shares of the Company’s Common Stock that is equal to the
number of stock units indicated in the Grant Notice (the “Stock Units”). As of
the Date of Grant, the Company will credit to a bookkeeping account maintained
by the Company for your benefit (the “Account”) the number of Stock Units
subject to the Award. This Award was granted in consideration of your services
to the Company or an Affiliate. Except as otherwise provided herein, you will
not be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the Stock Units or the delivery of the Common Stock to be issued in respect
of the Award.
2.    VESTING. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that you have not incurred a Termination of Employment before
the vesting date set forth in the Grant Notice. Upon your Termination of
Employment, the Stock Units credited to the Account that were not vested on the
date of such Termination of Employment will be forfeited at no cost to the
Company and you will have no further right, title or interest in the Stock Units
or the shares of Common Stock to be issued in respect of the Award. By accepting
the grant of this Award, you acknowledge and agree that the terms set forth in
this Section 2 supersede any contrary terms regarding the vesting of this Award
set forth in any notice or other communication that you receive from, or that is
displayed by, E*TRADE or other third party designated by the Company.
Notwithstanding the foregoing or anything in this Agreement to the contrary, in
the event of your Termination of Employment as a result of your death or
Disability, the vesting of your Award shall accelerate such that your Award
shall become vested as to an additional twelve (12) months, effective as of the
date of such Termination of Employment, to the extent that your Award is
outstanding on such date.
3.    NUMBER OF SHARES.


1.
1932774 v5

--------------------------------------------------------------------------------




(a)     The number of Stock Units subject to your Award may be adjusted from
time to time for changes in capitalization, as provided in Section 13 of the
Plan.
(b)    Any additional Stock Units that become subject to the Award pursuant to
this Section 3 shall be subject, in a manner determined by the Administrator, to
the same forfeiture restrictions, restrictions on transferability, and time and
manner of delivery as applicable to the other Stock Units covered by your Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. The Administrator shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 3.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any shares in respect of
your Award unless either (i) the shares are registered under the Securities Act
of 1933, as amended (the “Securities Act”) (or other applicable securities laws
in the case of Participants not subject to U.S. securities laws); or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act (or other applicable securities laws in the
case of Participants not subject to U.S. securities laws). Your Award also must
comply with other applicable laws and regulations governing the Award, and you
will not receive such shares if the Company determines that such receipt would
not be in material compliance with such laws and regulations. You represent and
warrant that you (a) have been furnished with a copy of the prospectus for the
Plan and all information deemed necessary to evaluate the merits and risks of
receipt of the Award, (b) have had the opportunity to ask questions concerning
the information received about the Award and the Company, and (c) have been
given the opportunity to obtain any information you deem necessary to verify the
accuracy of any information obtained concerning the Award and the Company.
5.    TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.
6.    DATE OF ISSUANCE.
(a)    If the Award is exempt from application of Section 409A of the Code and
any state law of similar effect (collectively “Section 409A”), the Company will
deliver to you a number of shares of the Company’s Common Stock equal to the
number of vested Stock Units subject to your Award, including any additional
Stock Units received pursuant to Section 3 above


2.
1932774 v5

--------------------------------------------------------------------------------




that relate to those vested Stock Units on the applicable vesting date (the
“Original Issuance Date”). However, if the Original Issuance Date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, if (i) the Original
Issuance Date does not occur (1) during an “open window period” applicable to
you, as determined by the Company in accordance with the Company’s
then-effective policy or policies on trading in Company securities or (2) on a
date when you are otherwise permitted to sell shares of Common Stock on the open
market; and (ii) the Company elects, prior to the Original Issuance Date,
(x) not to satisfy the Withholding Obligation (as defined in Section 10(a)
hereof) by withholding shares of Common Stock from the shares otherwise due, on
the Original Issuance Date, to you under this Award pursuant to Section 10
hereof, (y) not to permit you to then effect a Sell to Cover under the 10b5-1
Plan (as defined in Section 10(b) of this Agreement), and (z) not to permit you
to satisfy the Withholding Obligation in cash, then such shares shall not be
delivered on such Original Issuance Date and shall instead be delivered on the
first business day of the next occurring open window period applicable to you or
the next business day when you are not prohibited from selling shares of the
Company’s Common Stock on the open market, as applicable (and regardless of
whether there has been a Termination of Employment before such time), but in no
event later than the 15th day of the third calendar month of the calendar year
following the calendar year in which the Stock Units vest. Delivery of the
shares pursuant to the provisions of this Section 6(a) is intended to comply
with the requirements for the short-term deferral exemption available under
Treasury Regulations Section 1.409A-1(b)(4) and shall be construed and
administered in such manner. The form of such delivery of the shares (e.g., a
stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.
(b)    The provisions of this Section 6(b) are intended to apply if the Award is
subject to Section 409A because of the terms of a severance arrangement or other
agreement between you and the Company, if any, that provide for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”) and such
severance benefit does not satisfy the requirements for an exemption from
application of Section 409A provided under Treasury Regulations Section
1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If the
Award is subject to and not exempt from application of Section 409A due to
application of a Non-Exempt Severance Arrangement, the following provisions in
this Section 6(b) shall supersede anything to the contrary in Section 6(a).
(i)    If the Award vests in the ordinary course before your Termination of
Employment in accordance with the vesting schedule set forth in the Grant
Notice, without accelerating vesting under the terms of a Non-Exempt Severance
Arrangement, in no event will the shares to be issued in respect of your Award
be issued any later than the later of: (A) December 31st of the calendar year
that includes the applicable vesting date and (B) the 60th day that follows the
applicable vesting date.
(ii)    If vesting of the Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the date of grant of the
Award and, therefore, are part of the terms of the Award as of the date of
grant, then the shares will be earlier issued in respect of


3.
1932774 v5

--------------------------------------------------------------------------------




your Award upon your Separation from Service in accordance with the terms of the
Non-Exempt Severance Arrangement, but in no event later than the 60th day that
follows the date of your Separation from Service. However, if at the time the
shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such shares shall not be issued before the
date that is six months following the date of your Separation from Service, or,
if earlier, the date of your death that occurs within such six-month period.
(iii)    If either (A) vesting of the Award accelerates under the terms of a
Non-Exempt Severance Arrangement in connection with your Separation from
Service, and such vesting acceleration provisions were not in effect as of the
date of grant of the Award and, therefore, are not a part of the terms of the
Award on the date of grant, or (B) vesting accelerates pursuant to Section 4(b)
or Section 13 of the Plan, then such acceleration of vesting of the Award shall
not accelerate the issuance date of the shares (or any substitute property), but
the shares (or substitute property) shall instead be issued on the same schedule
as set forth in the Grant Notice as if they had vested in the ordinary course
before your Termination of Employment, notwithstanding the vesting acceleration
of the Award. Such issuance schedule is intended to satisfy the requirements of
payment on a specified date or pursuant to a fixed schedule, as provided under
Treasury Regulations Section 1.409A-3(a)(4).
(c)    Notwithstanding anything to the contrary set forth herein, the Company
explicitly reserves the right to earlier issue the shares in respect of any
Award to the extent permitted and in compliance with the requirements of Section
409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix).
(d)    The provisions in this Agreement for delivery of the shares in respect of
the Award are intended either to comply with the requirements of Section 409A or
to provide a basis for exemption from such requirements so that the delivery of
the shares will not trigger the additional tax imposed under Section 409A, and
any ambiguities herein will be so interpreted.
7.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a change in capitalization as provided in Section 13 of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
8.    RESTRICTIVE LEGENDS. The shares issued in respect of your Award shall be
endorsed with appropriate legends determined by the Company.
9.    AWARD NOT A SERVICE CONTRACT.
(a)    Your service with the Company or an Affiliate is not for any specified
term and may be terminated by you or by the Company or an Affiliate at any time,
for any reason, with or without cause and with or without notice.  Nothing in
this Agreement (including, but not limited to, the vesting of your Award
pursuant to the schedule set forth in Section 2 herein or the issuance of the
shares in respect of your Award), the Plan or any covenant of good faith and
fair dealing that


4.
1932774 v5

--------------------------------------------------------------------------------




may be found implicit in this Agreement or the Plan shall:  (i) confer upon you
any right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company or an Affiliate of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). 
You further acknowledge and agree that such a reorganization could result in
your Termination of Employment, or the termination of Affiliate status of your
employer and the loss of benefits available to you under this Agreement,
including but not limited to, the termination of the right to continue vesting
in the Award. You further acknowledge and agree that this Agreement, the Plan,
the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with your right or the
Company’s right to terminate your service at any time, with or without cause and
with or without notice.
10.    WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of Common Stock pursuant
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Obligation”).
(b)    By accepting this Award, you hereby (i) acknowledge and agree that you
have elected a Sell to Cover (as defined in the Grant Notice) to permit you to
satisfy the Withholding Obligation and that the Withholding Obligation shall be
satisfied pursuant to this Section 10(b) to the fullest extent not otherwise
satisfied pursuant to the provisions of Section 10(c) hereof and (ii) further
acknowledge and agree to the following provisions:
(i)    You hereby irrevocably appoint E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as your agent (the “Agent”), and you authorize and
direct the Agent to:
(1)    Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of
Common Stock


5.
1932774 v5

--------------------------------------------------------------------------------




are delivered to you pursuant to Section 6 hereof in connection with the vesting
of the Stock Units, the number (rounded up to the next whole number) of shares
of Common Stock sufficient to generate proceeds to cover (A) the satisfaction of
the Withholding Obligation arising from the vesting of those Stock Units and the
related issuance of shares of Common Stock to you that is not otherwise
satisfied pursuant to Section 10(c) hereof and (B) all applicable fees and
commissions due to, or required to be collected by, the Agent with respect
thereto;
(2)     Remit directly to the Company and/or any Affiliate the proceeds
necessary to satisfy the Withholding Obligation;
(3)    Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of the shares of Common Stock referred to in clause (1) above; and
(4)    Remit any remaining funds to you.
(ii)    You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
Section 10(b) to sell Common Stock to satisfy the Withholding Obligation is
intended to comply with the requirements of Rule 10b5-1(c)(1) under the Exchange
Act (or other applicable securities laws in the case of Participants not subject
to U.S. securities laws) and to be interpreted to comply with the requirements
of Rule 10b5-1(c) under the Exchange Act (or other applicable securities laws in
the case of Participants not subject to U.S. securities laws) (your election to
Sell to Cover and the provisions of this Section 10(b), collectively, the
“10b5-1 Plan”). You acknowledge that by accepting this Award, you are adopting
the 10b5-1 Plan to permit you to satisfy the Withholding Obligation. You hereby
authorize the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Common Stock that must be sold
pursuant to Section 10(b)(i) to satisfy your obligations hereunder.
(iii)    You acknowledge that the Agent is under no obligation to arrange for
the sale of Common Stock at any particular price under this 10b5-1 Plan and that
the Agent may effect sales as provided in this 10b5-1 Plan in one or more sales
and that the average price for executions resulting from bunched orders may be
assigned to your account. You further acknowledge that you will be responsible
for all brokerage fees and other costs of sale associated with this 10b5-1 Plan,
and you agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Common Stock as provided for in
this 10b5-1 Plan due to (i) a legal or contractual restriction applicable to you
or the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act (or other applicable
securities laws in the case of Participants not subject to U.S. securities
laws), (iv) the Company’s determination that sales may not be effected under
this 10b5-1 Plan or (v) rules governing order execution priority on the national
exchange where the Common Stock may be traded. In the event of the Agent’s
inability to sell shares of Common Stock, you will continue to be responsible
for the timely payment to the Company of all federal, state, local and foreign
taxes that are required by applicable laws and


6.
1932774 v5

--------------------------------------------------------------------------------




regulations to be withheld, including but not limited to those amounts specified
in Section 10(b)(i)(1) above.
(iv)    You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v)    You hereby agree to execute and deliver to the Agent any other agreements
or documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan. The Agent is a third-party
beneficiary of this Section 10(b) and the terms of this 10b5-1 Plan.
(vi)    Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover and
to enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate not later
than the date on which the Withholding Obligation arising from the vesting of
your Stock Units and the related issuance of shares of Common Stock has been
satisfied.
(c)    Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 10(b), you authorize the Company, at its discretion,
to satisfy the Withholding Obligation by the following means (or by a
combination of the following means):
(i)    Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;
(ii)    Withholding from any compensation otherwise payable to you by the
Company; and/or
(iii)    Withholding shares of Common Stock from the shares of Common Stock
issued or otherwise issuable to you in connection with the Award with a Fair
Market Value (measured as of the date shares of Common Stock are issued pursuant
to Section 6) equal to the amount of the Withholding Obligation; provided,
however, that the number of such shares of Common Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s or Affiliate’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income (or such other amount as may be
permitted while still avoiding classification of the Award as a liability for
financial accounting purposes).
(d)    Unless the Withholding Obligation of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(e)    In the event the Withholding Obligation of the Company arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you


7.
1932774 v5

--------------------------------------------------------------------------------




that the amount of the Withholding Obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the shares to be issued pursuant to this Agreement until such
shares are issued to you pursuant to Section 6 of this Agreement. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
12.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy on trading in Company securities
permitting employees to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
13.    NOTICES. Any notices provided for in your Award or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company, the Agent or another third party designated by the Company and
agree notice shall be provided upon posting to your electronic account held by
the Company, the Agent or another third party designated by the Company.
14.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.


8.
1932774 v5

--------------------------------------------------------------------------------




(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    You acknowledge and agree that the Company shall not be liable for any
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of your Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Common Stock acquired upon settlement.
(e)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(f)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
16.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18.    DATA TRANSFER. You explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, your employer (the
“Employer”), and the Company and its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that the Company, its Affiliates, its Subsidiaries
and the Employer hold certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security number (or other identification number),


9.
1932774 v5

--------------------------------------------------------------------------------




salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in your
favor for the purpose of implementing, managing and administering the Plan
(“Data”). You understand that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere and that the
recipient country may have different data privacy laws and protections than your
country. You may request a list with the names and addresses of any potential
recipients of the Data by contacting the Stock Plan Administrator. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data, as may be required to a broker or other third party with whom you may
elect to deposit any Shares acquired upon the vesting of the Award. You
understand that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. You may, at any time, view
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Stock Plan
Administrator in writing. You understand that refusing or withdrawing consent
may affect your ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, you may contact the
Stock Plan Administrator at the Company.
19.    INSIDER TRADING RESTRICTIONS/MARKET ABUSE LAWS. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
shares of Common Stock or rights to the shares of Common Stock under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.
20.    APPENDIX. Notwithstanding any provisions in this Agreement, your Award
shall be subject to the special terms and conditions for your country set forth
in the Appendix. Moreover, if you relocate to one of the countries included
therein, the terms and conditions for such country will apply to you to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.
21.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
22.    AMENDMENT. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the


10.
1932774 v5

--------------------------------------------------------------------------------




Company. Notwithstanding the foregoing, this Agreement may be amended solely by
the Administrator by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without limiting the foregoing, the
Administrator reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.


11.
1932774 v5

--------------------------------------------------------------------------------




SEATTLE GENETICS, INC.
APPENDIX TO STOCK UNIT AGREEMENT FOR NON-US PARTICIPANTS
Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or in the Agreement.
Terms and Conditions
This Appendix includes additional terms and conditions that govern this Award if
you reside and/or work in one of the countries listed below.
Notifications
This Appendix may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to participation
in the Plan. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of
participation in the Plan because the information may be out of date at the time
the Award vests or you sell shares of Common Stock acquired under the Plan.
General
If you are a citizen or resident (or are considered as such for local law
purposes) of a country other than the country in which you are currently
residing and/or working, or if you relocate to another country after the grant
of this Award, the special terms and conditions/notifications contained herein
may not be applicable in the same manner.


12.
1932774 v5

--------------------------------------------------------------------------------




CANADA
Terms and Conditions
The following provisions apply only if you reside in Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention («Agreement»), ainsi que cette Annexe, ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.
Notifications
Securities Law Information. You understand that you are permitted to sell shares
of Common Stock acquired pursuant to the Plan through the designated broker
appointed under the Plan, if any, provided the sale of the shares acquired
pursuant to the Plan takes place outside of Canada through the facilities of a
stock exchange on which the shares are listed, and the Company is not a
reporting issuer in any jurisdiction of Canada at the time of sale.
Foreign Asset/Account Reporting Information. If you are a Canadian resident, you
may be required to report foreign property on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time in the year. Foreign property includes shares of Common
Stock acquired under the Plan and may include the Stock Units. The form T1135
generally must be filed by April 30 of the following year. You should consult
with a personal advisor to ensure compliance with the applicable reporting
requirements.
SWITZERLAND
Terms and Conditions
Grant of the Award. The Award granted to a Swiss Participant is a voluntary
gratuity (Gratifikation) as determined at the Company's sole discretion which
the Participant has no entitlement to and which does not constitute an
entitlement of the Participant for a grant of further Awards in the future.


Language Acknowledgement. Participant confirms having read and understood the
documents relating to the Plan, including the Stock Unit Agreement and all terms
and conditions included therein, which were provided in the English language
only. Participant confirms having sufficient language capabilities to understand
these terms and conditions in full.


Du bestätigst, dass du den Plan sowie die dazugehörigen Dokumente, inklusive der
Vereinbarung, mit all den darin enthaltenen Bedingungen und Voraussetzungen,
welche in englischer Sprache verfasst sind, gelesen und verstanden hast. Du
bestätigst dass Deine Sprachkenntnisse genügend sind, um die Bedingungen und
Voraussetzungen zu verstehen.




13.
1932774 v5

--------------------------------------------------------------------------------




Notifications
Securities Law Information. You acknowledge that the Plan is not intended to be
publicly offered in or from Switzerland. Neither the Agreement nor any other
materials relating to the Award constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither the Agreement nor any other materials relating to the Award may be
publicly distributed nor otherwise made publicly available in Switzerland.






14.
1932774 v5